DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Note: Applicant’s reply, filed April 5, 2022, under 37 C.F.R. § 1.111 is deemed fully responsive. No claims, however, were submitted with Applicant’s reply. While no claims are required to be submitted, if Applicant had intended to file new and/or amended claims on April 5, 2022, Applicant should contact Examiner as soon as possible. For the purpose of compact prosecution, Examiner has examined the claims filed July 2, 2021.
Disposition of Claims
Claims 1-20 are pending.
Claims 1-4 are rejected.
Claims 5-20 are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan (GB-2483154-B) in view of Ishimatsu (US 2016/0061996).
Regarding Claim 1, Mohan discloses an optical film (Fig. 1, an optically clear window 140 —wherein Para. [0056] of Applicant’s specification describes Applicant’s optical film as a plate; Page 6, Lines 16-17) provided on an endoscope camera drape (Fig. 1, the optically clear window 140 is attached to a drape 10 via a coupler 70; Page 5, Lines 6-10 & Page 6, Lines 10-21) including a drape section (Fig. 1, a tubular sleeve 40; Page 5, Lines 8-10) that covers a circumferential face of an endoscope camera (Fig. 1, the tubular sleeve 40 is disposed circumferentially around a circumferential surface of a camera 20; Page 5, Lines 6-10), and a connecting member (Fig. 1, a coupler 70; Page 5, Lines 13-14) which is provided on a front end of the drape section (Fig. 1, the coupler 70 is attached to a neck portion 45 of the tubular sleeve 40; Page 6, Lines 10-12) and connects an endoscope and the endoscope camera (Fig. 2, the coupler 70 connects the camera 20 with an endoscope 30; Page 6, Lines 17-19), the optical film being provided on the connecting member (Fig. 1, the optically clear window 140 is attached to a second flange 85 of the coupler 70; Page 6, Lines 16-17).
Mohan fails to explicitly disclose a reflection suppression section configured to suppress a reflection of incident light incident on the endoscope camera from the endoscope.
However, Ishimatsu teaches an optical film (Fig. 1, an antireflection film 100; [0030]) provided on a camera (Fig. 1, the antireflection film 100 is provided on an optical lens 1 of a camera; [0030] & [0046]), further comprising:
a reflection suppression section (Fig. 1, a concavo-convex structure 3; [0030]) configured to suppress a reflection of incident light incident on the camera (Fig. 1, the concavo-convex structure 3 of the antireflection film 100 is configured to provide reflection prevention of incident light on the optical lens 1 of the camera; [0031] & [0032]).
The advantage of the optical film with a concavo-convex structure is to achieve a high reflection-prevention performance thereby reducing flared light (Ishimatsu; [0080]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the optical film as disclosed by Mohan, to include the concavo-convex structure taught by Ishimatsu, to achieve a high reflection-prevention performance thereby reducing flared light (Ishimatsu; [0080]).
Regarding Claim 2, Mohan, as previously modified by Ishimatsu, discloses the optical film according to Claim 1. Ishimatsu further teaches wherein the reflection suppression section is a concave-convex structure formed on a surface of the optical film (Fig. 1, the concavo-convex structure 3 is formed on an intermediate layer 2 of the antireflection film 100; [0030]), and an average cycle of concavities and convexities included in the concave-convex structure is less than or equal to a visible light wavelength (Fig. 1, a pitch of the concavo-convex structure 3 is shorter than 400 nm; [0030]).
Regarding Claim 3, Mohan, as previously modified by Ishimatsu, discloses the optical film according to Claim 2. Ishimatsu further teaches wherein a spectral reflectance of visible light from the optical film is from 0.1% to 1.8% (Fig. 3A, the antireflection film 100 has a spectral reflectance of 0.2% in an entire visible light range of 400nm to 700 nm; [0048]).
Claims 1 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan (GB-2483154-B) in view of Schultz et al. (hereinafter "Schultz") (US 2010/0033819).
Regarding Claim 1, in the alternative, Mohan discloses an optical film (Fig. 1, an optically clear window 140 —wherein Para. [0056] of Applicant’s specification describes Applicant’s optical film as a plate; Page 6, Lines 16-17) provided on an endoscope camera drape (Fig. 1, the optically clear window 140 is attached to a drape 10 via a coupler 70; Page 5, Lines 6-10 & Page 6, Lines 10-21) including a drape section (Fig. 1, a tubular sleeve 40; Page 5, Lines 8-10) that covers a circumferential face of an endoscope camera (Fig. 1, the tubular sleeve 40 is disposed circumferentially around a circumferential surface of a camera 20; Page 5, Lines 6-10), and a connecting member (Fig. 1, a coupler 70; Page 5, Lines 13-14) which is provided on a front end of the drape section (Fig. 1, the coupler 70 is attached to a neck portion 45 of the tubular sleeve 40; Page 6, Lines 10-12) and connects an endoscope and the endoscope camera (Fig. 2, the coupler 70 connects the camera 20 with an endoscope 30; Page 6, Lines 17-19), the optical film being provided on the connecting member (Fig. 1, the optically clear window 140 is attached to a second flange 85 of the coupler 70; Page 6, Lines 16-17).
Mohan fails to explicitly disclose a reflection suppression section configured to suppress a reflection of incident light incident on the endoscope camera from the endoscope.
However, Schulz discloses an optical film (Fig. 1, a fog reducing layer 2; [0041]), comprising:
a reflection suppression section (Fig. 2, a reflection reducing nanostructure 7 of the fog reducing layer 2; [0050]) configured to suppress a reflection of incident light incident on a camera (Fig. 2, the reflection reducing nanostructure 7 is configured to reduce reflection of incident light on an optical lens 1; [0013] & [0019]).
The advantage of the reflection reducing nanostructure is to provide a good reflection reducing effect (Schultz; [0013]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the Optical film as disclosed by Mohan, to include the reflection reducing nanostructure taught by Schultz, to provide a good reflection reducing effect (Schultz; [0013]).
Regarding Claim 4, Mohan, as previously modified by Schultz, discloses the optical film according to Claim 1. Schultz further teaches wherein the reflection suppression section suppresses fogging of the optical film (Fig. 1, the reflection reducing nanostructure 7 suppresses fogging of the fog reducing layer 2; [0050]).
Response to Arguments
Applicant’s arguments, see Pages 2-6, filed April 5, 2022, with respect to the rejections under 35 U.S.C. § 103 of Claims 1-4 have been fully considered and are not persuasive.
In response to Applicant’s arguments that Mohan does not disclose or suggest that there is a known problem of reflection that needs to be addressed and therefore a person having ordinary skill in the art would not be motivated to combine Mohan with Ishimatsu to remedy this problem, Examiner respectfully disagrees. Examiner concedes that Mohan does not explicitly disclose that reflection of light is a problem needing to be solved. The motivation to combine (i.e., the problem to be solved), however, does not need to be explicitly disclosed by the prior art references (see MPEP § 2143.01). Specifically, in Plantronics, the court held that the problem to be solved can be any need or problem known in the field of endeavor (Id.). Therefore, given that the reflection of light is a known problem in the art of image capturing, a person having ordinary skill in the art would be motivated to combine Mohan with Ishimatsu to achieve a high reflection-prevention performance thereby reducing flared light. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., suppressing the reflection of light on both sides of the film) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). --One sided--
In response to Applicant’s argument that forming the film of Ishimatsu using sputtering would not be suitable for disposable items, Examiner respectfully disagrees. While Applicant is permitted to speculate that the film of Ishimatsu would not be useable with the claimed invention and/or combinable with Mohan, mere conclusory statements without evidence are not enough to overcome the prima facie case of obviousness established in this case (see MPEP §2145).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795